DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed April 18, 2022.  
CLAIM INTERPRETATION
2.	The Office has considered the amendments made by the Applicant concerning the rejection under section 112(f) and still maintains that the claims need to be interpreted in light of the structure provided in the specification.
REASONS FOR ALLOWANCE
3.	Claims 1 and 4-11 are allowable over the references of record for at least the following reasons:
	Claims 1, 10, and 11:  the determination unit determines the tilt state of the reserving chamber by comparing a current detection result of the sensor with a previous detection result of the sensor stored in the storage unit.  
	The closest prior art is the Meyer reference.  The Meyer reference fails to disclose all of the features of the amended independent claims.  Furthermore, there is no suggestion or teaching in any of the located references of the above limitations of the claim.  Accordingly, there is allowable subject matter.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747